          Case 3:20-cv-00129-KGB Document 8 Filed 10/15/20 Page 1 of 2




                          THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

FRANCES GATEWOOD                                                                        PLAINTIFF

v.                                Case No. 3:20-cv-00129-KGB

RYDER TRUCK RENTAL, INC.                                                             DEFENDANTS
AND LEROY DONTAE WILLIAMS

                                              ORDER

       Before the Court is plaintiff Frances Gatewood’s motion for leave to amend complaint,

filed August 25, 2020 (Dkt. No. 7). Ms. Gatewood filed her initial complaint against defendants

Ryder Truck Rental (“Ryder”) and Leroy Dontae William on May 11, 2020 (Dkt. No. 1). For the

following reasons, the Court grants plaintiff’s motion for leave to amend complaint (Dkt. No. 7).

       Pursuant to Federal Rule of Civil Procedure 15(a)(1), a party may amend a pleading once

as a matter of course within 21 days after serving it or within 21 days after service of the responsive

pleading or a motion under Rule 12(b)(6). After the 21-day period expires, “a party may amend

its pleadings only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

15(a)(2). The Court should give leave freely when justice so requires, but “parties do not have an

absolute right to amend their pleadings . . . .” Sherman v. Winco Fireworks, Inc., 532 F.3d 709,

715 (8th Cir. 2008).

       “[D]enial of leave to amend pleadings is appropriate only in those limited circumstances

in which undue delay, bad faith on the part of the moving party, futility of the amendment, or

unfair prejudice to the non-moving party can be demonstrated.” Roberson v. Hayti Police Dep’t,

241 F.3d 992, 995 (8th Cir. 2001) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). “A district

court’s denial of leave to amend a complaint may be justified if the amendment would be futile.”

Geier v. Missouri Ethics Comm’n, 715 F.3d 674, 678 (8th Cir. 2013).
          Case 3:20-cv-00129-KGB Document 8 Filed 10/15/20 Page 2 of 2




       Ms. Gatewood seeks to amend her complaint in order to join an additional defendant (Dkt.

No. 7, ¶ 4). Defendants have not opposed this motion. For good cause shown, the Court grants

Ms. Gatewood’s motion for leave to amend complaint (Dkt. No. 7). The Court directs Ms.

Gatewood to file her amended complaint within 21 days from the date of this Order.

       It is so ordered this 15th day of October, 2020.

                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                2
